277 S.C. 412 (1982)
288 S.E.2d 397
The STATE, Respondent,
v.
Steven STORGEE, Appellant.
21654
Supreme Court of South Carolina.
March 1, 1982.
Deputy Appellate Defender Vance J. Bettis, of S.C. Commission of Appellate Defense, Columbia, and Asst. Public Defender Alex Kinlaw, Greenville, for appellant.
Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Lindy P. Funkhouser and Harold M. Coombs, Jr., Columbia, and Sol. William W. Wilkins, Jr., Greenville, for respondent.
March 1, 1982.
Per Curiam:
Appellant pleaded guilty to attempted burglary and was sentenced to thirteen (13) years' imprisonment. We remand for resentencing.
In State v. Puckett, 95 S.C. 114, 78 S.E. 737 (1913) 1,2 this Court recognized that attempted burglary is an indictable offense. Generally, attempted felonies are considered misdemeanors. 22 C.J.S. Criminal Law, Section 74.
When no special punishment is provided for a misdemeanor, the sentence shall not exceed ten (10) years. South Carolina Code Ann. Section 17-25-20 (1976). *413 Since the sentence imposed here exceeds the statutory maximum, the sentence must be vacated and the case remanded for resentencing. State v. Hill, 254 S.C. 321, 175 S.E. (2d) 227 (1970).
Appellant's conviction is affirmed and the case is remanded to the lower court for resentencing in accordance with Section 17-25-20.